Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Modlin et al.				:		
Patent No. 10,709,714					:	REDETERMINATION OF 
Issue Date: July 14, 2020				:	PATENT TERM ADJUSTMENT 
Application No. 14/550,233				:	
Filing Date: November 21, 2014			:	  
Atty. Docket No. CLIF-002001US 322165-2003	:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to a Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) filed September 15, 2020.

The United States Patent and Trademark Office (“Office”) has recalculated the PTA and determined the correct PTA is 79 days.

Relevant Procedural History

The patent issued with a PTA determination of 0 days on July 14, 2020.  The instant request was filed on September 15, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 265 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
377 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  

The sum of 265 days of A Delay, 0 days of B Delay, and 0 days of C Delay reduced by 0 days of Overlap and 377 days of Applicant Delay is negative 112 days.  However, the PTA for a patent cannot be less than 0 days.  Therefore, the patent issued with a PTA of 0 days. 
A Delay

The Office previously determined the period of A Delay is 265 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 265 days.

B Delay

The Office previously determined the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Office previously determined the total period of Applicant Delay is 377 days.  

The Office’s prior calculation of Applicant Delay includes a 191-day period of delay under       37 C.F.R. § 1.704(c)(8) based on the submission of an information disclosure statement on March 28, 2019.  A review of the record indicates a statement under 37 C.F.R. § 1.704(d)(1) was submitted with the information disclosure statement.  Therefore, the submission of the information disclosure statement did not result in any Applicant Delay.

In view of the prior discussion, the correct total period of Applicant Delay is 186 days.

Conclusion

The correct PTA is 79 days (265 days of A Delay + 0 days of B Delay + 0 days of C Delay -       0 days of Overlap - 186 days of Applicant Delay).

A request under 37 C.F.R. § 1.705 and the required fee of $200 for the request may be filed if patentee disagrees with the Office’s determination the correct PTA is 79 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  If a request under 37 C.F.R. § 1.705 is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 79 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction







    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.